Citation Nr: 1524651	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  08-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral lower extremity neuropathy, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to September 1966.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2009, a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.  

A January 2010 Board decision denied service connection for bilateral lower extremity neuropathy, bilateral hearing loss, and tinnitus, as well as three other claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court affirmed the Board's decision in part with regard to the other three claims, and vacated the Board's decision regarding the three service connection claims, remanding such matters to the Board for additional proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2011 Memorandum Decision, with respect to the hearing loss and tinnitus claims the Court agreed with the parties that the Board failed to discuss whether the change in the Veteran's puretone thresholds reported on the military entrance and separation examinations was sufficient to show service incurrence of hearing loss, and also failed to adequately explain why the Veteran's lay statements of continuity of symptomatology since service were not probative.  Regarding the bilateral lower extremity neuropathy claim, the Court agreed with the parties that the Board failed to address certain favorable evidence, particularly the Veteran's March 2007 complaints of coldness and tingling, his February 2008 statement that both legs were numb most of the time, and the February 2009 VA examination that reported numbness in the right foot.  

In light of the above, the Board finds that further development of the record is necessary, to specifically include VA examinations and medical opinions addressing the etiology of the claimed conditions.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for an audiological examination of the Veteran to determine whether it is at least as likely as not (a 50 percent or greater probability) that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of service from December 1963 to September 1966.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner is asked to consider the following facts as noted.  In statements and testimony, the Veteran asserted that he was exposed to noise in service (operating military combat engineering equipment and demolitions), and that he had had bilateral hearing loss and tinnitus ever since service.  Audiograms in service show that auditory thresholds increased at most frequencies from the time of the Veteran's service enlistment examination to the time of his separation examination.  Service treatment records also show treatment for ear infections on many occasions.  After service, an August 2007 VA examiner found normal hearing in both ears on military entrance and exit examinations; noted the Veteran's post-service history working for the railroad from 1967 to 1995 and shooting guns recreationally and his report of a history of daily ringing in the ears having onset in 1973; and concluded that the Veteran's hearing loss and tinnitus were not related to or caused by his military service.     

All opinions must include complete rationale.  The examiner should specifically address the significance, if any, of the increases in puretone thresholds from service enlistment to service separation (i.e., whether they reflect onset of bilateral hearing loss and tinnitus during service).   

2.  The AOJ should also arrange for the Veteran to be examined by a neurologist to determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed lower extremity neuropathy is related to his service-connected diabetes mellitus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to consider the following facts as noted.  In statements and testimony, the Veteran asserted that he has bilateral lower extremity neuropathy that is attributable to his service-connected diabetes mellitus.  In March 2007, he complained of coldness and tingling.  On August 2007 VA examination, he complained of cramping of the legs, but the examiner attributed the complaints to circulatory problems or chemical imbalance; the diagnosis was diabetes mellitus with no sign of peripheral neuropathy.  In February 2008, he stated that both legs were numb most of the time.  On February 2009 VA examination he denied symptoms of peripheral neuropathy (which he later refuted in a separate statement), but the examiner noted numbness in the right 4th and 5th toes and on the right side of foot; the diagnosis was diabetes without complications.  At the July 2009 Board hearing the Veteran stated his right leg and foot were numb.  His medical history is also notable for a low back disability (private treatment records in 1992 show complaints of right leg pain, followed by disclosure of a herniated disk at L5-S1, right side, for which he underwent a laminotomy and disk excision).  

All opinions must include complete rationale.

3.  Thereafter, the AOJ should review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).


